Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 1 of 25 PageID #: 436



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

DERRICK SUTTON,

            Petitioner,

v.                                     CIVIL ACTION NO. 1:18CV163
                                       CRIMINAL ACTION NO. 1:17CR27
                                             (Judge Keeley)

UNITED STATES OF AMERICA,

            Respondent.


                 MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
          DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
     OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

       Pending before the Court is the amended pro se motion filed by

the petitioner, Derrick Sutton (“Sutton”), to vacate, set aside, or

correct a sentence pursuant to 28 U.S.C. § 2255, and a motion for

appointment of counsel. For the reasons that follow, the Court

DENIES Sutton’s § 2255 motion (Dkt. No. 11),1 DENIES AS MOOT his

motion for appointment of counsel (Dkt. No. 24), and DISMISSES this

case WITH PREJUDICE.

                              I. BACKGROUND

A. Procedural History

       On August 28, 2017, Sutton pleaded guilty to one count of

possession with intent to distribute cocaine base, in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Case No. 1:17CR27, Dkt.


       1
       All docket numbers, unless otherwise noted, refer to Case
No. 1:18CV163.
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 2 of 25 PageID #: 437



SUTTON V. USA                                                   1:18CV163
                                                                1:17CR27

              MEMORANDUM OPINION AND ORDER DENYING
        PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
       DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
  OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

No. 56). On January 3, 2018, the Court sentenced him to 151 months

of imprisonment followed by 3 years of supervised release (Id.,

Dkt. No. 95).

     On January 11, 2018, Sutton appealed to the United States

Court of Appeals for the Fourth Circuit, questioning whether his

counsel had rendered ineffective assistance by failing to advise

him that he would likely be sentenced as a career offender (Id.,

Dkt. No. 97). On June 25, 2018, the Fourth Circuit affirmed this

Court’s judgment (Id., Dkt. Nos. 137, 138).

     On August 21, 2018, Sutton, acting pro se, filed a motion

pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct his

sentence,   asserting    again   that    he   had   received   ineffective

assistance based on his counsel’s failure to advise him of the

possibility that he could be sentenced as a career offender (Id.,

Dkt. No. 150; Case No. 1:18CV163, Dkt. No. 1). On May 15, 2018,

Magistrate Judge Michael J. Aloi directed the Government to respond

to Sutton’s motion (Case No. 1:17CR27, Dkt. No. 48).

     On November 26, 2018, Sutton moved to amend his § 2255 motion,

which Magistrate Judge Aloi granted (Id., Dkt. Nos. 161, 169).

Thereafter, on April 2, 2019, Magistrate Judge Aloi ordered the


                                     2
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 3 of 25 PageID #: 438



SUTTON V. USA                                                   1:18CV163
                                                                1:17CR27

              MEMORANDUM OPINION AND ORDER DENYING
        PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
       DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
  OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

Government to respond to Sutton’s motion (Id., Dkt. No. 169).

Sutton has advanced three grounds in this amended motion: (1) that

his counsel’s performance was objectively unreasonable; (2) that he

was prejudiced by his counsel’s deficient performance; and (3) that

he is entitled to an evidentiary hearing (Id., Dkt. No. 163).

Following the Government’s response, Sutton did not file a reply

brief, but instead moved the Court to appoint counsel for him to

obtain copies of various statutes and to assist with the case (Id.,

Dkt. No. 180).

                           II. APPLICABLE LAW

     28 U.S.C. § 2255(a) permits federal prisoners who are in

custody to assert the right to be released if “the sentence was

imposed in violation of the Constitution or laws of the United

States,” if “the court was without jurisdiction to impose such

sentence,” or if “the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.”

A petitioner bears the burden of proving any of these grounds by a

preponderance of the evidence. See Miller v. United States, 261

F.2d 546, 547 (4th Cir. 1958).




                                     3
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 4 of 25 PageID #: 439



SUTTON V. USA                                                            1:18CV163
                                                                         1:17CR27

                 MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
          DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
     OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

                                 III. DISCUSSION

       Sutton’s   central     argument,         that    his   attorney      provided

ineffective assistance by failing to object at sentencing to his

career offender designation, hinges on a single premise: that his

prior convictions under N.Y. Penal Law § 220.16(1) for attempted

criminal possession of a controlled substance in the third degree

and criminal possession of a controlled substance in the third

degree do not qualify as predicate offenses for a career offender

sentencing enhancement. This assertion is factually and legally

incorrect.

       Because Sutton’s prior convictions are both New York state

felony offenses involving controlled substances, the Court must

analyze the underlying statutes to determine if they match the

generic     definitions     of    “attempt”       and    “controlled      substance

offense.”

A.     Categorical and Modified Categorical Approaches

       “[S]entencing   courts      must       compare   the   state   and   generic

elements of such statutes as well as the elements of the underlying

substantive statutory offense when determining whether a prior

attempt conviction qualifies as a controlled substance offense.”

                                          4
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 5 of 25 PageID #: 440



SUTTON V. USA                                                       1:18CV163
                                                                    1:17CR27

              MEMORANDUM OPINION AND ORDER DENYING
        PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
       DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
  OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

United States v. Dozier, 848 F.3d 180, 182 (4th Cir. 2017).

Pursuant to § 4B1.1 of the United States Sentencing Guidelines, a

defendant is a career offender if, among other factors, “[he] has

at least two prior felony convictions of either a crime of violence

or a controlled substance offense.” U.S.S.G. § 4B1.1(a).

       In addressing whether a prior conviction triggers a Guideline

sentencing enhancement, if the underlying statute is indivisible-

i.e., it does not contain alternative elements, the Court applies

the categorical approach. The point of this approach is “not to

determine    whether     the   defendant’s        conduct   could   support     a

conviction for a [predicate offense], but to determine whether the

defendant was in fact convicted of a crime that qualifies as a

[predicate offense.]” Dozier, 848 F.3d at 183 (internal citations

omitted). For a prior conviction to qualify as a predicate offense,

“the   elements    of    the   prior   offense     [must]   ‘correspond[]      in

substance’    to   the   elements      of   the   enumerated   offense.”      Id.

(internal citations omitted). Thus, under the categorical approach,

a court focuses on the elements of the prior offense instead of on

the conduct underlying the conviction.

       Where a crime is defined with alternative elements, courts may


                                        5
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 6 of 25 PageID #: 441



SUTTON V. USA                                                   1:18CV163
                                                                1:17CR27

              MEMORANDUM OPINION AND ORDER DENYING
        PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
       DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
  OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

review a limited set of documents to determine which version of the

statute formed the basis of the prior conviction. United States v.

Williams, 898 F.3d 323 (3d Cir. 2018) (citing Descamps v. United

States, 570 U.S. 254, 261-62, 133 S.Ct. 2276 (2013)). “Such a

statute is termed ‘divisible’” and this more record-intensive

analysis is called the “modified categorical approach.” Williams,

898 F.3d at 333. Put another way, a statute               phrased in the

disjunctive, using “or” to offset subsections, is divisible “if it

lists ‘elements’ of the offense and not ‘means’ of committing that

offense. . . . ‘Elements are the constituent parts of a crime’s

legal definition - the things the prosecution must prove to sustain

a conviction.’” Mathis v. United States, __ U.S. __, 136 S.Ct. 2243

(2016). The purpose of the modified categorical approach is to

“help effectuate the categorical analysis when a divisible statute

. . . renders opaque which element played a part in the defendant’s

conviction.” United States v. Abbott, 748 F.3d 154, 157-58 (3d Cir.

2014) (citing Descamps, 133 S.Ct. at 2283)).

     1.    Categorical Approach and New York Attempt Statute

     In the Fourth Circuit, generic attempt involves (1) culpable

intent to commit the crime charged, and (2) a substantial step


                                     6
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 7 of 25 PageID #: 442



SUTTON V. USA                                                    1:18CV163
                                                                 1:17CR27

              MEMORANDUM OPINION AND ORDER DENYING
        PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
       DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
  OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

towards the completion of the crime. Dozier, 848 F.3d at 186. “A

substantial step is defined as a ‘direct act in a course of conduct

planned to culminate in commission of a crime that is strongly

corroborative of the defendant’s criminal purpose.’” Id. (quoting

United   States   v.   Engle,   676   F.3d   405,   423   (4th   Cir.   2012)

(additional citations omitted)). A substantial step “is more than

mere preparation but less . . . than completion of the crime.” Id.

     The New York attempt statute provides that “[a] person is

guilty of an attempt to commit a crime when, with intent to commit

a crime, he engages in conduct which tends to effect the commission

of such crime.” N.Y. Penal Law § 110.00. Because this statute does

not include alternative elements, the statute is indivisible. See,

e.g., Mathis, 136 S.Ct. at 2249. Two New York criminal laws also

enumerate different classification categories depending on the

scope and means of punishment for the underlying statutory offense.

Relevant here, N.Y. Penal Law § 110.05 provides that “an attempt to

commit a crime is a . . . [c]lass C felony when the crime attempted

is a class B felony.”2 An individual convicted of a class B felony

     2
       In addition to attempted possession of a controlled
substance with intent to sell, Sutton is convicted of criminal
possession of a controlled substance in the third degree, in

                                      7
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 8 of 25 PageID #: 443



SUTTON V. USA                                                   1:18CV163
                                                                1:17CR27

              MEMORANDUM OPINION AND ORDER DENYING
        PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
       DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
  OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

is exposed to a maximum of twenty-five years of imprisonment, while

an individual convicted of a class C felony faces a maximum

sentence of     fifteen   years   of   imprisonment.   N.Y.   Penal   Law §

70.00(2)(b), (c).

     Therefore, to be convicted of attempt in New York, a defendant

must have a specific intent to commit a specific crime—“there can

be no attempt to commit a crime that does not involve a specific

intent.” Holmes v. Ricks, 378 F.Supp.2d 171, 180 (W.D.N.Y. 2004)

(citing People v. Bracey, 41 N.Y.2d 296, 300, 360 N.E.2d 1094

(1977);3 People v. McDavis, 97 A.D.2d 302, 303-04, 469 N.Y.S.2d 508

(4th Dept. 1983)). Regarding the overt act requirement for attempt

in New York:

     [A] person can be convicted of an attempt to commit an
     offense only if it is proven that he came “very near” or


violation of N.Y. Penal Law § 220.16(1). This statute states, in
pertinent part, “[a] person is guilty of criminal possession of a
controlled substance in the third degree when he knowingly and
unlawfully possesses a narcotic drug with intent to sell it. . .
. Criminal possession of a controlled substance in the third
degree is a class B felony.”
     3
       “To the extent the statutory definition of a prior offense
has been interpreted by the state’s highest court, this
interpretation informs and constrains our analysis of the state
law.” United States v. Dozier, 848 F.3d 180, 184 (4th Cir. 2017)
(cleaned up).

                                       8
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 9 of 25 PageID #: 444



SUTTON V. USA                                                   1:18CV163
                                                                1:17CR27

              MEMORANDUM OPINION AND ORDER DENYING
        PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
       DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
  OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

     “dangerously near” to successfully completing the
     intended crime, see People v. Acosta, 80 N.Y.2d 665, 670,
     609 N.E.2d 518 (1993), “‘carr[ying] the project forward
     within dangerous proximity to the criminal end to be
     attained,’” People v. Bracey, 41 N.Y.2d 296, 300, 360
     N.E.2d 1094 (1977) (additional citation omitted).

United States v. King, 325 F.3d 110, 114 (2d Cir. 2003).

     Based on these elements, the degree of intent required under

New York’s general attempt statute is not greater than the intent

required under the generic definition, and the New York application

of an overt act corresponds in substance to the generic definition

of a substantial act. See Taylor, 495 U.S. at 599, 110 S.Ct. 2143.

Accordingly, under the requisite categorical approach, Sutton’s

prior state conviction for attempt qualifies as a generic attempt

offense.

     2.    Modified Categorical Approach and New York Penal Law
           § 220.16

     The Court turns next to consider whether the underlying

offense matches the generic definition of a “controlled substance

offense.” The term “controlled substance offense” is defined as:

     [A]n offense under federal or state law, punishable by
     imprisonment for a term exceeding one year, that
     prohibits the manufacture, import, export, distribution,
     or dispensing of a controlled substance (or a counterfeit
     substance) or the possession of a controlled substance


                                     9
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 10 of 25 PageID #: 445



SUTTON V. USA                                                              1:18CV163
                                                                           1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

     (or a counterfeit substance) with intent to manufacture,
     import, export, distribute, or dispense.

U.S.S.G. § 4B1.2(b). A controlled substance offense also includes

the offenses of “aiding and abetting, conspiring, and attempting to

commit such offenses.” U.S.S.G. § 4B1.2 cmt. n.1.

     “In N.Y. Penal Law § 220.16, thirteen subsections set out in

the disjunctive define when ‘[a] person is guilty of criminal

possession    of   a   controlled       substance   in       the   third   degree.’”

Stevenson v. United States, Criminal No. 3:12-CR-145, Civil Action

No. 3:18-CV-0057, 2019 WL 845418 at *6 (M.D. Pa. Feb. 21, 2019).

Each subsection identifies types and/or quantities of drugs, and

knowing and unlawful possession applies to each subsection. Seven

subsections     require      “intent     to    sell.”    §    220.16(1)-(7).     The

remaining six subsections concern the weight of the prohibited

substance. § 220.16(8)-(13). Therefore, the structure and various

elements in the subsections of N.Y. Penal Law § 220.16 support the

conclusion    that     the    statute     is    divisible      and   the     modified

categorical approach may be applied to determine if a violation of

the statute serves as a predicate offense for a career offender

enhancement. See also, Felder v. United States, 5:09-CR-676-3, 2016

WL 6110477, at *2 (N.D.N.Y. Mar. 1, 2016); United States v. Taylor,

                                         10
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 11 of 25 PageID #: 446



SUTTON V. USA                                                     1:18CV163
                                                                  1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

No. 11 CR 310, 2021 WL 599 1866, at *3-4 (S.D.N.Y. Nov. 30, 2012)

(citing United States v. Brown, 97 F. App’x 348, 349-50 (2d Cir.

2004)); Wesley v. United States, No. 06-CV-3717 (NGG), 2008 WL

2640477, at *2 (E.D.N.Y. July 3, 2008) (finding that § 220.16(1)

was “clearly . . . a ‘controlled substance offense’ within the

meaning of U.S.S.G. § 4B1.1(a)”). See, e.g., United States v. King,

325 F.3d 110, 114 (2d Cir. 2003) (holding that a violation of §

220.16(1)    was   a   “serious   drug    offense”   under   18   U.S.C.   §

924(e)(2)(A)(ii)).

     A statute is divisible, moreover, when it “can be violated by

the possession of and intent to distribute many different drugs,

the types of which can increase the prescribed range of penalties.”

United States v. Abbott, 748 F.3d 154, 157-58 (3d Cir. 2014). To

clarify which elements of a divisible statute played a part in the

defendant’s conviction, a court must apply the modified categorical

approach. See Descamps, 570 U.S. at 260. “Once a sentencing court

determines the modified categorical approach applies, the court may

look beyond the face of the statute to the “the terms of the

charging document, the terms of a plea agreement or transcript of

colloquy between judge and defendant in which the factual basis for


                                     11
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 12 of 25 PageID #: 447



SUTTON V. USA                                                     1:18CV163
                                                                  1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

the plea was confirmed by the defendant, or to some comparable

judicial record of this information.” Shepard v. United States, 544

U.S. 13, 26, 125 S.Ct. 1254 (2005).

     Here,    Sutton    attached    two     Certificates   of    Disposition

Indictment to his combined reply and motion for appointment of

counsel   (Dkt.   No.   24).   These    Certificates   concern    his   prior

convictions for “Attempted Criminal Possession of a Controlled

Substance 3rd Degree PL 110-220.16 01 CF (Dangerous Drug)” and

“Criminal Possession of a Controlled Substance 3rd Degree PL 220.16

01 BF (Cocaine)” (Dkt. No. 24-2 at 2-3). In New                  York, “[a]

certificate issued by a criminal court, or the clerk thereof,

certifying that a judgment of conviction against a designated

defendant has been entered in such court, constitutes presumptive

evidence of the facts stated in such certificate.” N.Y. Crim. Pro.

Law § 60.60(1).

     Based on the Court’s review of these certificates, Sutton was

convicted of an attempted violation of N.Y. Penal Law § 220.16(1)

on November 27, 2007 (Dkt. No. 24-2 at 3). Subsequently, on January

27, 2010, he was convicted of violating N.Y. Penal Law § 220.16(1).

Id. at 2.


                                       12
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 13 of 25 PageID #: 448



SUTTON V. USA                                                    1:18CV163
                                                                 1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

     N.Y. Penal Law § 220.16(1) states, in pertinent part, “[a]

person is guilty of criminal possession of a controlled substance

in the third degree when he knowingly and unlawfully possesses a

narcotic drug with intent to sell it. . . . Criminal possession of

a controlled substance in the third degree is a class B felony.”

This relevant offense category would result in a felony conviction

and a maximum sentence of imprisonment that exceeds one year.4 N.Y.

Penal Law § 70.00(2)(b) (“For a class B felony, the term shall be

fixed by the court and shall not exceed twenty-five years.”).

     Finally, Sutton’s argument that the term “sell” in N.Y. Penal

     4

In New York, an attempt to commit a crime is a class C felony when
the crime attempted is a class B felony. N.Y. Penal Law § 110.05.
Thus:

     [The defendant]’s attempt to sell a controlled substance
     was punishable by one year or more of imprisonment, and
     thus was a qualifying predicate for career offender
     sentencing. Although the [New York] penal code permits a
     first time offender convicted of a class C felony to
     receive as little as a parole supervision sentence, [the
     defendant] could have received a sentence of up to
     fifteen years. See N.Y. Penal Law §§ 70.00, 70.70.
     Therefore, even after [United States v.] Simmons, [649
     F.3d 237 (4th Cir. 2011)] [the] conviction may qualify as
     a predicate offense.

United States v. Foreman, 519 Fed. Appx. 131, 134 (4th Cir. 2013)
(applying New York attempt statute to career offender sentencing
guideline).

                                     13
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 14 of 25 PageID #: 449



SUTTON V. USA                                                         1:18CV163
                                                                      1:17CR27

                 MEMORANDUM OPINION AND ORDER DENYING
           PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
          DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
     OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

Law    §   220.16(1)   is   broader    than       “distribute”   is   incorrect.

According to 21 U.S.C. § 802(11), the term “distribute” means “to

deliver (other than by administering or dispensing) a controlled

substance or a listed chemical.” “Deliver” means “the actual,

constructive, or attempted transfer of a controlled substance or a

listed     chemical,    whether   or        not    there   exists     an   agency

relationship.” 21 U.S.C. § 802(8). As the Second Circuit has

discussed, “an attempt to sell—or to offer or agree to sell—a

controlled substance “involv[es] . . . distributing . . . a

controlled substance.” United States v. Wallace, 937 F.3d 130, 143

(2d Cir. 2019) (quoting King, 325 F.3d at 114). Therefore, the

underlying offense, criminal possession of a controlled substance

in the third degree, is a categorical match to a generic controlled

substance offense. Consequently, Sutton’s prior convictions for

attempt and criminal possession of a controlled substance in the

third degree are controlled substance offenses, and he was properly

deemed a career offender under U.S.S.G. § 4B1.1.

B.     Ineffective Assistance of Counsel Claim

       To succeed on an ineffective assistance of counsel claim, a

“petitioner must show, by a preponderance of the evidence, that


                                       14
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 15 of 25 PageID #: 450



SUTTON V. USA                                                                  1:18CV163
                                                                               1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

(1) ‘counsel’s performance was deficient,’ and (2) ‘the deficient

performance prejudiced the defense.’” Beyle v. United States, 269

F. Supp. 3d. 716, 726 (E.D. Va. 2017) (quoting Strickland v.

Washington,    466       U.S.       668,    687,    104    S.Ct.    2052     (1984));    see

also Hill v. Lockhart, 474 U.S. 52, 58-59, 106 S.Ct. 366 (1985)

(holding    that   “the       two-part        [Strickland         standard]    applies    to

challenges to guilty pleas based on ineffective assistance of

counsel.”).

      To satisfy the first prong, the petitioner must show that

counsel’s     conduct         “fell         below    an        objective     standard     of

reasonableness       .    .     .    under     prevailing         professional    norms.”

Strickland,    466       U.S.       at   687-88.    But        “[j]udicial    scrutiny    of

counsel’s performance must be highly deferential” because “[i]t is

all   too   tempting       for       a     defendant      to    second-guess    counsel’s

assistance after conviction or adverse sentence, and it is all too

easy for a court, examining counsel’s defense after it has proved

unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.” Id. at 689. “Because of the difficulties

inherent in making the evaluation, a court must indulge a strong

presumption that counsel’s conduct falls within the wide range of


                                               15
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 16 of 25 PageID #: 451



SUTTON V. USA                                                          1:18CV163
                                                                       1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

reasonable professional assistance.” Id.

     To satisfy the second prong, in the context of a guilty plea

a petitioner “must show there is a reasonable probability that, but

for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Hill, 474 U.S. at 59. “The

[p]etitioner must ‘satisfy both prongs, and a failure of proof on

either prong ends the matter.’” Beyle, 269 F. Supp.3d at 726

(quoting United States v. Roane, 378 F.3d 382, 404 (4th Cir.

2004)).

     In the memorandum in support of his § 2255 motion, Sutton

offers four (4) reasons in support of his claim that his conviction

and sentence were imposed in violation of his Sixth Amendment right

to the effective assistance of counsel. First, Sutton alleges that

his counsel failed to conduct basic legal research regarding

whether    his   prior      New   York   convictions    were   valid     predicate

offenses   for    application       of   the   career   offender   enhancement.

Second, Sutton criticizes his counsel’s decision to concede the

career offender enhancement and argue for a variance. Third, Sutton

claims his counsel should have objected to the career offender

designation      in   the   presentence       investigation    report.    Finally,


                                         16
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 17 of 25 PageID #: 452



SUTTON V. USA                                                         1:18CV163
                                                                      1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

Sutton contends that counsel failed to explain “matters to the

extent reasonably necessary to permit [him] to make informed

decisions about his representation and defense.” (Dkt. No. 163-2 at

2).

      Importantly,     Sutton’s    assertions     about    his        attorney’s

deficient performance are contradicted by the record. Absent clear

and convincing evidence to the contrary, a defendant is bound by

the representations he makes under oath during a plea colloquy or

at sentencing. See United States v. Lemaster, 403 F.3d 216, 222

(4th Cir. 2005); Blackledge v. Allison, 431 U.S. 63, 74-75, 97

S.Ct.   1621    (1977)).    At    Sutton’s     plea   hearing,        the    Court

specifically    addressed   the    potential    implication      of    a    career

offender enhancement:

      THE COURT: Okay. Have . . . you ever been convicted in
      state court of a drug felony offense.

      DEFENDANT SUTTON: Yes, ma’am.

      THE COURT: All right. And that would be in New York?

      DEFENDANT SUTTON: Yes, ma’am.

      *****

      THE COURT: Okay. How many felonies are there?

      MR. DELLIGATTI: Well there’s two.

                                     17
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 18 of 25 PageID #: 453



SUTTON V. USA                                                    1:18CV163
                                                                 1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

     THE COURT: Two. Is this going to put your client at risk
     of a Chapter Four enhancement for career offender?

     MR. DELLIGATTI: It could. There’s been some difficulty in
     determining–and I’ve been in contact with his counsel in
     New York as to when certain pleas have been entered and
     whether they were drug court deferral types of pleas,
     whether the dates are accurate or not, so there is some
     – and Mr. Sutton is aware of those issues.

     THE COURT: All right. So, Mr. Sutton, when I say possible
     enhancement for career offender or I assume not armed
     career criminal but career offender?

     MR. DELLIGATTI: Yes, Your Honor.

     THE COURT: Do you understand that if you have two prior
     drug felony convictions that come within the definition
     of our federal law that you could have a significant
     enhancement to your sentence because of your two prior
     drug felony convictions?

     DEFENDANT SUTTON: Yes, ma’am.

     THE COURT: Are you sure? You know, this isn’t–is this
     something new you’re hearing from me?

     DEFENDANT SUTTON: No, it’s not new, ma’am.

     THE COURT: Okay. Do you understand that there will be a
     sentencing hearing and all of that will be discussed at
     the sentencing hearing?

     DEFENDANT SUTTON: Yes, ma’am.

     THE COURT: Okay. So Mr. Delligatti sounds like he’s on
     top of it and has explained it to you. Do you agree with
     that?


                                     18
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 19 of 25 PageID #: 454



SUTTON V. USA                                                    1:18CV163
                                                                 1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

     DEFENDANT SUTTON: Yes, ma’am.

     *****

     THE COURT: Mr. Sutton, has Mr. Delligatti adequately
     represented you in this matter?

     DEFENDANT SUTTON: Yes, ma’am.

     THE COURT: Has he left anything undone that you
     think–that you think he should have undertaken on your
     behalf?

     DEFENDANT SUTTON: No, ma’am.

Case No. 1:17CR27, Dkt. No. 108 at 25:16-21, 32:10-33:15, 60:13-19

(emphasis added). Sutton also confirmed at his plea hearing that no

one had predicted his exact sentence, and that he understood that

the Court would consider many factors to determine a reasonable

sentence. Id. at 59:12-19.

     At sentencing, Sutton agreed that he did not have any evidence

of ineffective assistance of counsel (Id., Dkt. No. 109 at 27:17-

24). Additionally, he confirmed that the Court had discussed the

potential application of the career offender enhancement during his

plea hearing. Further, his attorney informed the Court that the two

had discussed this issue:

     THE COURT: Yes. Okay. I would remind you that at the time
     I took your plea there was a discussion about this issue
     of the career offender. Do you recall that?

                                     19
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 20 of 25 PageID #: 455



SUTTON V. USA                                                    1:18CV163
                                                                 1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

     THE DEFENDANT: Yes.

     THE COURT: Okay. Mr. Delligatti, you addressed it at that
     time and said that you and Mr. Sutton had discussed the
     possibility that he was going to be a career offender,
     correct?

     MR. DELLIGATTI: Yes, Your Honor.

     THE COURT: Okay. And so at the time he signed this plea
     agreement he was aware?

     MR. DELLIGATTI: Yes, Your Honor.

     THE COURT: Okay. Thank you.

Id. at 27:25-28:12.

     Critically, Sutton’s statements at sentencing that he was

aware of the career offender enhancement and that he did not have

any evidence of ineffective assistance of counsel bind him here

unless he can show clear and convincing evidence to the contrary.

He has failed to do so because he has not alleged any facts upon

which relief can be granted, and, indeed, his argument centers on

a mistaken understanding of the law. Therefore, because he cannot

overcome the strong presumption that his attorney’s conduct was

within the wide range of reasonable professional assistance, he

cannot establish that his counsel rendered ineffective assistance.

     Even if Sutton could satisfy the first Strickland prong, he


                                     20
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 21 of 25 PageID #: 456



SUTTON V. USA                                                      1:18CV163
                                                                   1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

cannot meet the second. Critically, he does not argue that any of

his   attorney’s   alleged    deficiencies    would   have    impacted     his

ultimate guilty plea. Instead, Sutton’s position is that “[h]ad

[he] understood that he had a viable defense to the application of

the ‘career offender’ designation . . . [he] would have objected

himself, and to the extent that counsel refused to raise the issue,

he would have requested substitute counsel due to the conflict of

interest between counsel and himself over his defense.” Id. at 10-

11.

      Fatal to Sutton’s argument is his failure to contend that, but

for his counsel’s errors, he would have insisted on going to trial.

Indeed, his brief even attaches advice from his appellate attorney

that “[b]ecause [he] entered a plea, [he] must show that but for

[his] attorney’s errors[, he] would not have pleaded guilty.” (Dkt.

No. 11-4 at 2) (emphasis added). Yet, Sutton has not made this

point. Moreover, as previously analyzed at length, his contention

that his prior New York drug felony convictions are not controlled

substance offenses is legally and factually incorrect, and any

argument made or objection raised in this vein would have been

futile.   Therefore,     Sutton   cannot    prevail    on    his   claim   of

                                     21
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 22 of 25 PageID #: 457



SUTTON V. USA                                                    1:18CV163
                                                                 1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

ineffective assistance of counsel.

                        IV. EVIDENTIARY HEARING

      Under § 2255, a court must grant a hearing to “determine the

issues and make findings of fact and conclusions of law” unless it

can   be   “conclusively   shown”   through    the    case   record    that   a

petitioner is not entitled to relief. 28 U.S.C. § 2255(b). Sutton

has not raised any material issues that remain in dispute and

therefore cannot demonstrate the need for an evidentiary hearing.

United States     v.   Witherspoon, 231     F.3d     923 (4th   Cir.   2000);

McCarver v. Lee, 221 F.3d 583, 598 (4th Cir. 2000). Moreover, an

evidentiary hearing is not necessary when a court can properly

conclude without further production of evidence that an ineffective

assistance of counsel claim is meritless. Strickland, 466 U.S. at

700. As the discussion above makes evident, Sutton’s allegations of

ineffective assistance of counsel are meritless, and an evidentiary

hearing would not cure any deficiencies in his arguments.

                 V. MOTION FOR APPOINTMENT OF COUNSEL

      There is no constitutional right to appointed counsel in a

§ 2255 proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555

(1987). “[T]he right to appointed counsel extends to the first

                                     22
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 23 of 25 PageID #: 458



SUTTON V. USA                                                    1:18CV163
                                                                 1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

appeal of right and no further.” Id. The Court should appoint

counsel to represent an indigent defendant only after a showing of

particular need or exceptional circumstances has been made. See 28

U.S.C. § 1915(e)(1); Cook v. Bounds, 518 F.2d 779 (4th Cir. 1975).

“The question of whether such circumstances exist in any particular

case hinges on characteristics of the claim and the litigant.”

Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir 1984). Nonetheless,

the Rules Governing Section 2255 Proceedings of the United States

District Courts require that counsel be appointed in certain

circumstances, such as upon a determination that an evidentiary

hearing is required or if necessary for effective discovery. See

Rules 6(a) and 8(c) of the Rules Governing § 2255 Proceedings.

     Although he asserts he needs counsel to access statutes and

case law, Sutton has successfully filed his § 2255 petition and

thoroughly briefed the matter. Nor does his lack of legal training

establish a particular need or an exceptional circumstance that

would justify the appointment of counsel in this case. As noted,

the Court does not require an evidentiary hearing and finds that

discovery is unnecessary because Sutton’s arguments are without

merit. Therefore, Sutton is not entitled to the appointment of


                                     23
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 24 of 25 PageID #: 459



SUTTON V. USA                                                    1:18CV163
                                                                 1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

counsel and the Court accordingly DENIES his motion AS MOOT (Dkt.

No. 24).

                              VI. CONCLUSION

     For the reasons discussed, the Court DENIES Sutton’s amended

§ 2255 motion (Dkt. No. 11), DENIES AS MOOT the motion for

appointment of counsel (Dkt. No. 24), and DISMISSES this case WITH

PREJUDICE.

     It is so ORDERED.

     The Clerk SHALL enter a separate judgment order and transmit

copies of both orders to the pro se petitioner by certified mail,

return-receipt-requested, and to counsel of record by electronic

means. The Court DIRECTS the Clerk to strike this case from the

Court’s active docket.

                  VII. CERTIFICATE OF APPEALABILITY

     Pursuant    to   Rule   11(a)   of   the   Rules   Governing   §   2255

Proceedings, the district court “must issue or deny a certificate

of appealability when it enters a final order adverse to the

applicant” in such cases. If the court denies the certificate, “the

parties may not appeal the denial but may seek a certificate from


                                     24
Case 1:18-cv-00163-IMK Document 26 Filed 07/30/21 Page 25 of 25 PageID #: 460



SUTTON V. USA                                                          1:18CV163
                                                                       1:17CR27

               MEMORANDUM OPINION AND ORDER DENYING
         PETITIONER’S AMENDED § 2255 MOTION [DKT. NO. 11],
        DENYING AS MOOT PETITIONER’S MOTION FOR APPOINTMENT
   OF COUNSEL [DKT. NO. 24], AND DISMISSING CASE WITH PREJUDICE

the court of appeals under Federal Rule of Appellate Procedure 22.”

28 U.S.C. § 2255(a).

      The Court finds it inappropriate to issue a certificate of

appealability     in   this    matter   because    Sutton      has    not   made    a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating     that    reasonable     jurists    would       find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district    court   is    likewise     debatable.       See    Miller–El     v.

Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

the Court concludes that Sutton has failed to make the requisite

showing    and,    therefore,     DENIES      issuing     a     certificate        of

appealability.

DATED: July 30, 2021



                                             /s/ Irene M. Keeley
                                             IRENE M. KEELEY
                                             UNITED STATES DISTRICT JUDGE




                                        25
